Exhibit SALARY CONTINUATION PLAN Amended and Restated November 14, 2008 This Salary Continuation Plan (“Plan”) has been established by SUPERIOR INDUSTRIES INTERNATIONAL, INC., a California Corporation (the “Company”), effective March 28, 2008, and amended effective November 14, 2008, based upon the following facts and circumstances: A.The Company wishes to promote in its executive employees and directors increased efficiency in their work and the strongest possible interest in the successful operation of the Company and to provide certain executive employees and directors (each, a “Participant”) and their families with benefits upon the retirement or death of such directors or employees. B.The Company recognizes the valuable services heretofore performed for it by the Participant and wishes to encourage the Participant’s continued relationship with the Company. C.In order to achieve these goals, the Company is establishing this Plan. NOW, THEREFORE, IT IS AGREED AS FOLLOWS: 1.
